NOTICE
                                      2018 IL App (5th) 160520
 Decision filed 02/09/18. The
 text of this decision may be              NO. 5-16-0520
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of              IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                            FIFTH DISTRICT
________________________________________________________________________

BENNIE VICK, Sheriff of the County of   )   Appeal from the
Williamson; JIM MARLO, Williamson       )   Circuit Court of
County Commissioner; BRENT GENTRY,      )   Williamson County.
Williamson County Commissioner; and     )
RON ELLIS, Williamson County            )
Commissioner,                           )
                                        )
      Plaintiffs and Counterdefendants- )
      Appellees,                        )
                                        )
v.                                      )   No. 15-MR-29
                                        )
BEN WYLIE, STEVEN SINE, ROBERT          )
OWSLEY, ASHLEY OLSEN, SHELLI            )
MILANI, STEVEN HUGGINS, and SUSAN )
FLEMING,                                )
                                        )   Honorable
      Defendants and Counterplaintiffs- )   Brad K. Bleyer,
      Appellants.                       )   Judge, presiding.
________________________________________________________________________

      JUSTICE WELCH delivered the judgment of the court, with opinion.
      Presiding Justice Barberis and Justice Overstreet concurred in the judgment and
opinion.

                                            OPINION

¶1       The defendants-counterplaintiffs, Ben Wylie, Steven Sine, Robert Owsley, Ashley Olsen,

Shelli Milani, Steven Huggins, and Susan Fleming (defendants), appeal from the Williamson

County circuit court’s decision denying their motion to reconsider and vacate the final judgment

                                                  1

entered on August 9, 2016, in favor of the plaintiffs-counterdefendants, Bennie Vick, Williamson

County sheriff, and Jim Marlo, Brent Gentry, and Ron Ellis, Williamson County commissioners

(plaintiffs or the County). For the following reasons, we affirm.

¶2     Prior to November 18, 2014, the defendants were sworn deputy sheriffs, serving as

dispatchers (telecommunicators) in Williamson County. On November 18, 2014, Sheriff Bennie

Vick sent a memorandum to the defendants, informing them that the Illinois Law Enforcement

Training Standards Board (Board) had determined that they do not qualify as “sworn officers”

and would thereafter be considered “civilian employees.” The memorandum stated that,

“[p]ursuant to the new classification determined solely by the Board, Williamson County

Telecommunicators will no longer be permitted to carry a firearm, wear a uniform, receive a

uniform allowance or participate in [the Sheriff’s Law Enforcement Personnel pension plan

(SLEP)].” On December 18, 22, and 23, 2014, the defendants were sworn as Williamson County

telecommunicators.

¶3     On February 3, 2015, the plaintiffs filed a complaint for declaratory judgment against the

defendants, seeking a declaration that, as sworn telecommunicators, the defendants were not

entitled to participate in SLEP but were instead entitled to participate in the Illinois Municipal

Retirement Fund.

¶4     On February 6, 2015, six of the defendants filed an answer and a counterclaim, alleging

that because their primary duties were acting as dispatchers, they did not meet the definition of

“law enforcement officer” under the statute granting authority to the Board, and therefore, were

not subject to the Board’s standards. The defendants requested a declaration that there was no

legal impediment to their status as sworn deputy sheriffs provided that their primary duties

remain as dispatchers.


                                                 2

¶5     The parties submitted cross-motions for summary judgment. On August 9, 2016, the

circuit court entered an order resolving the motions. The court noted that the parties agree that in

December 2014, the defendants’ classifications were changed, and they were administered new

oaths of office as civilian telecommunicators. The court noted that it appeared the change was

triggered by a communication from the Board to Sheriff Vick but that “the reason for the

classification change is not, under the law, something this Court is allowed to consider,” as the

defendants did not raise on the pleadings or seek declaratory relief on the issue of the

applicability or enforceability of their collective bargaining agreement.

¶6     In response to the defendants’ claims, the court found that under Illinois law, it was clear

that an employee properly qualified and sworn as a sheriff’s deputy could be assigned

telecommunications tasks and still be eligible for SLEP participation; however, “as this Court

construes the applicable statutes, in order to meet the requirements for the appointment of an

Oath taken by a deputy sheriff, and to perform the statutory powers of a deputy sheriff (55 ILCS

5/3-6015), the training requirement of the Illinois Law Enforcement Training Standards Board

must be met.” The court concluded:

               “It is therefore judicially determined as follows:

               1. That effective on the dates of the Oaths of office taken in December 2014, the

       defendants are sworn telecommunicators of the County of Williamson.

               2. That as sworn telecommunicators, defendants are not entitled to participate in

       SLEP.

               3. Duly appointed Sheriff’s deputies are given the powers as set forth in 55 ILCS

       5/3-6015. To be able to exercise those powers the training requirements of the [Board]

       must be met.


                                                 3

               4. A Sheriff’s deputy, appointed pursuant to 55 ILCS 5/3-6008, administered an

       Oath pursuant to 55 ILCS 5/3-6010, obtaining required training to exercise those powers

       enumerated in 55 ILCS 5/3-6015, and assigned to non-law enforcement tasks, including

       telecommunications, would be eligible for SLEP participation.

               5. This Court has no authority to mandate that the County and/or Sheriff do any of

       those things outlined in paragraph 4.”

On August 26, 2016, the defendants filed a motion to reconsider and vacate the August 9, 2016,

order, which the circuit court denied. The defendants appeal.

¶7     The Illinois Pension Code establishes SLEP as a pension plan for sheriff’s law

enforcement employees, including county sheriffs and full-time deputies other than special

deputies. 40 ILCS 5/7-109.3 (West 2014). There is no dispute that the defendants, as civilian

telecommunicators, are no longer eligible to participate in SLEP. However, the defendants ask

this court to determine “whether they may legally be sworn deputy sheriffs without the [Board’s]

training.”

¶8     The defendants explain that part of their Fraternal Order of Police Labor Union (union)

contract prohibited the County from laying off sworn deputy dispatchers for the purpose of

hiring civilian dispatchers; the union had not become involved in the dispute because it believed

that the County was acting as a matter of law with regard to the change, rather than as a matter of

discretion. The defendants claim that if this court finds that they were legally entitled to be sworn

deputies even without the Board’s training, then the County’s decision was discretionary and the

defendants’    change    in   status   from     deputy   sheriffs/telecommunicators     to   civilian

telecommunicators could be challenged by the employees and the union. We conclude, as did the




                                                  4

court below, that in order to exercise the powers of a sheriff’s deputy, the Board’s training

requirements must be met.

¶9      The defendants’ first argument is that the Board’s training is not required for sheriff’s

deputies because their job description, as telecommunicators, does not fall within the Board’s

statutory guidelines. The Illinois Police Training Act (Act) (50 ILCS 705/1 et seq. (West 2014))

does not specifically mention telecommunications or sheriff’s deputies. It defines “law

enforcement officer” as “any police officer of a local governmental agency who is primarily

responsible for prevention or detection of crime and the enforcement of the criminal code, traffic,

or highway laws of this State.” Id. § 2. The defendants argue that, in their role as dispatchers,

they are not “law enforcement officers” as defined by the Act. 1

¶ 10    However, even assuming arguendo that deputy sheriffs in a telecommunications role are

not “law enforcement officers,” the defendants still fall under the purview of the Board. The Act

created the Board “for the purpose of encouraging and aiding *** counties *** in their efforts to

raise the level of law enforcement by upgrading and maintaining a high level of training and

standards for law enforcement executives and officers, county corrections officers, sheriffs,

county coroners, and law enforcement support personnel under this Act.” Id. § 1. The Act

declares that it is “the responsibility of the board *** to set standards, [and to] develop and

provide quality training and education.” Id.

¶ 11    Based on the language of the statute, even if the defendants’ prior roles as sheriff’s

deputies/telecommunicators do not precisely fit into any of the enumerated types of officers in

the Act, the Board has an explicit responsibility to set standards for “law enforcement support


        1
          We note that, if the deputies do qualify as “law enforcement officers,” section 8.1(a) of the Act
(50 ILCS 705/8.1(a) (West 2014)) makes clear that successful completion of the Minimum Standards
Basic Law Enforcement and County Correctional Training Course is required or else the employee
forfeits his position in the absence of a training waiver from the Board.
                                                    5

personnel,” which would include the defendants in their roles as dispatchers. We disagree with

the defendants’ argument that the Board’s standards do not apply to them in their

telecommunications role; the Board’s jurisdiction is not limited to deputies primarily assigned

law enforcement duties.

¶ 12    The defendants also assert that they are not required by law to have Board-mandated

training because the Counties Code (Code) (55 ILCS 5/1-1001 et seq. (West 2014)) places no

specific training requirements on sworn deputy sheriffs. Although the Code provides training

requirements for sheriffs (consisting of at least 20 hours of training approved by the Board (see

id. § 3-6007)) and auxiliary deputies (consisting of weapons and police procedure training (see

id. § 3-6012)), it is silent on the specific training requirements for sheriff’s deputies. In regards to

deputies, the Code states that “[e]ach sheriff may appoint one or more deputies, not exceeding

the number allowed by the county board of his or her county.” Id. § 3-6008. Each sheriff’s

deputy is required to take an oath “in like form as is required of sheriffs” before entering the

duties of his office. Id. § 3-6010. Section 3-6015 of the Code enumerates the powers of deputies,

stating that “[d]eputy sheriffs, duly appointed and qualified, may perform any and all the duties

of the sheriff, in the name of the sheriff, and the acts of such deputies shall be held to be acts of

the sheriff.” Id. § 3-6015.

¶ 13    Section 3-6015 of the Code explicitly requires that the County’s deputy sheriffs are “duly

appointed and qualified.” Id. Thus, absent completion of training considered requisite by the

Board, the defendants could not lawfully perform all of the sheriff’s duties. The Board could

therefore properly find them unqualified for the deputy position. 2 Although the remainder of the



        2
         We do not conclude that the defendants are required to receive sheriff’s training as outlined in
section 3-6007 of the Code (55 ILCS 5/3-6007 (West 2014)) in order to be considered “qualified” by the
                                                   6

statute states that a sheriff’s deputy “may perform any and all the duties of the sheriff,” it is

whether a deputy performs the sheriff’s duties that is discretionary, and not whether a deputy

sheriff is “duly *** qualified.” (Emphasis added.) Id. Without appropriate training in the relevant

aspects of sheriff’s duties, deputies are unable to enforce their powers. The logical conclusion is

that, for a sheriff’s deputy to enforce his powers, a deputy sheriff must be qualified as

determined by the Board.

¶ 14    The cases that the defendants cite are inapposite to their conclusion. In Gibbs v. Madison

County Sheriff’s Department, 326 Ill. App. 3d 473, 474-75 (2001), two sheriff’s deputies that

were assigned as jail officers sought a determination that they were “law enforcement officers”

and, thus, eligible for benefits under the Public Employee Disability Act (5 ILCS 345/1 et seq.

(West 1998)). This court concluded that sheriff’s deputies, including jail officers, were law

enforcement officers for the purposes of disability benefit eligibility. Id. at 478. We noted that a

sheriff has crime prevention and law enforcement duties, and because sheriff’s deputies may

perform any and all duties of the sheriff, sheriff’s deputies trained and assigned to the jail

division “have no less a duty to detect and prevent crime and to enforce the law in the jail than

do the patrol deputies in the field.” Id. We concluded that full-time deputies “are law

enforcement officers regardless of the assignment.” Id.

¶ 15    In Roche v. County of Lake, the Second District held that SLEP applies to “any person

sworn by the sheriff as a deputy and paid full time to act at the direction of the sheriff,” even if

the employee did not participate in law enforcement duties on a daily basis. 205 Ill. App. 3d 102,

115 (1990). The court found that the plaintiffs were “entitled to participate in the sheriff’s




Board. We have no authority to ordain the training requirements of a deputy sheriff; that is for the Board
to determine.
                                                    7
pension plan from the time they were employed full-time by the sheriff’s office and sworn as

deputies.” Id.

¶ 16    Neither the Roche nor Gibbs decision addresses the training required to be properly

appointed as deputy sheriffs. These decisions do not support the defendants’ proposition that

they may be sworn deputy sheriffs, and thus SLEP eligible, without complying with the Board’s

training.

¶ 17    A sheriff’s deputy, properly appointed, sworn, and trained to exercise his powers as

enumerated in section 3-6015 of the Code (55 ILCS 5/3-6015 (West 2014)), may be assigned to

non-law enforcement tasks and remain eligible for SLEP participation. See Gibbs, 326 Ill. App.

3d at 478; see also Roche, 205 Ill. App. 3d at 115. However, like the trial court, this court has no

authority to mandate that the County or the sheriff reinstate the defendants as sworn sheriffs’

deputies without the required training.

¶ 18    For the foregoing reasons, we affirm.



¶ 19    Affirmed.




                                                 8

                               2018 IL App (5th) 160520 

                                    NO. 5-16-0520

                                       IN THE

                           APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT



BENNIE VICK, Sheriff of the County of     )     Appeal from the

Williamson; JIM MARLO, Williamson         )     Circuit Court of

County Commissioner; BRENT GENTRY,        )     Williamson County.

Williamson County Commissioner; and       )

RON ELLIS, Williamson County              )

Commissioner,                             )

                                          )
      Plaintiffs and Counterdefendants-   )
      Appellees,                          )
                                          )
v.                                        )     No. 15-MR-29
                                          )
BEN WYLIE, STEVEN SINE, ROBERT            )
OWSLEY, ASHLEY OLSEN, SHELLI              )
MILANI, STEVEN HUGGINS, and SUSAN         )
FLEMING,                                  )
                                          )     Honorable
      Defendants and Counterplaintiffs-   )     Brad K. Bleyer,
      Appellants.                         )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:         February 9, 2018
______________________________________________________________________________

Justices:           Honorable Thomas M. Welch, J.

                  Honorable John B. Barberis, P.J., and
                  Honorable David K. Overstreet, J.,
                  Concur
______________________________________________________________________________

Attorney          Alfred E. Sanders, Jr., Sanders & Associates, 4503 W. DeYoung, Suite A,
for               Marion, IL 62959
Appellants
______________________________________________________________________________

Attorneys         Rhett T. Barke, Don E. Prosser, Gilbert, Huffman, Prosser, Hewson &
for               Barke, Ltd., 102 Orchard Drive, P.O. Box 1060, Carbondale, IL
Appellees         62903-1060
______________________________________________________________________________